DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 04/25/2022 is acknowledged. Claims 7-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claim 18 is objected to because of the following informalities:  In line 2 of claim 18, “the locking” should be changed to “the locking member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the tissue dissector” in lines 1 and 3, “the engagement portion” in line 2, and “the bore” in line 3. There is insufficient antecedent basis for these limitations in the claims. 
Claim 6 recites “the proximal portion of the locking member” in line 1. There is insufficient antecedent basis for this limitation in the claims. It is further unclear if the limitation is intending to set forth a proximal portion of the locking member or if it is referring to the proximal portion of the elongate member of the locking member recited in claim 3. For the purpose of examination, the proximal portion of the locking member and the proximal portion of the elongate member are interpreted as being the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping member” in claims 1, 2, 6, 10, 14, and 19-20 and “locking member” in claims 1, 2, 7-9, 13, 15, 16-18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2019/0150924).
Regarding claim 1, Thompson et al. discloses a tool assembly (700, FIG 62, paragraphs [0243 and 0263]) comprising: an anvil (702) having a proximal portion (702b) and a distal portion (702a); a cartridge assembly (704) having a proximal portion (704b) and a distal portion (704a), the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil (Via connection at 790, paragraph [0263]); a clamping member (46) movable in relation to the anvil and the cartridge assembly between retracted and advanced positions (Pulled vs. extended positions), to move the tool assembly between an open position and a clamped position (Use of 46 close the tool assembly is describe in relation to the previous embodiments in paragraphs [0162, 0163, 0170-0172]); and a locking member (764, 736, 766, 738, 740, 742, FIG 62, paragraphs [0255-0257 and 0263]) supported on one of the anvil or the cartridge assembly (Elements of the locking member are supported on both the anvil and the cartridge either through direct attachment or mechanical connection when the locking member is engaged), the locking member movable from an unlocked position (Shown in FIG 62) to a locked position (When pin 738 is engaged with notch 736, paragraphs [0249-0251, 0254, 0257, and 0263]), wherein in the locked position, the locking member is engaged with the distal portion of the other of the anvil or the cartridge assembly (In the locked position, 764 of the locking member engages the distal end of the cartridge and 738 of the locking member engages the distal end of the anvil) to maintain a tissue gap between the distal portion of the anvil and the cartridge assembly (The closed, locked position shown best in FIG 45B provides a tissue gap between the distal portion of the anvil and the cartridge assembly).  
Regarding claim 2, Thompson et al. discloses the clamping member is positioned to move the locking member from the unlocked position to the locked position as the clamping member moves in relation to the anvil and the cartridge assembly (As 46 is retracted it moves in relation to the anvil and cartridge assembly drawing the distal end of the anvil towards as closed position and therefore from the unlocked to locked position).  
Regarding claim 3, Thompson et al. discloses the locking member is supported on the cartridge assembly (738, 740, 742 are positioned within the cartridge and 764 is mechanically connected to the cartridge in the locked position, therefore the entire locking member is interpreted as being supported on the cartridge assembly) and includes an elongate member (738, 740, 742) having a proximal portion (742) and a distal portion (738), the distal portion of the elongate member having an engagement portion (Distal tip of pin 738) that is engaged with the distal portion of the anvil when the locking member is in the locked position (In the locked position, the distal tip of 738 is engaged with notch 736 of latch 764 of the distal portion of the anvil, paragraph [0263]).  
Regarding claim 4, Thompson et al. discloses a tissue dissector (The pointed tip of 764 is interpreted as a tissue dissector because it could be used to penetrate a tissue) supported on the distal portion of the anvil (FIG 62), the tissue dissector defining a bore (Notch 736) positioned to receive the engagement portion of the elongate member when the locking member is in the locked position (Paragraph [0263]).  
Regarding claim 5, Thompson et al. discloses the tissue dissector is angled towards the cartridge assembly when the tool assembly is in the clamped position (FIG 62 shows 764 is angled towards the cartridge and would remain angled towards the cartridge in clamped position) and the engagement portion includes an angled finger that is received in the bore of the tissue dissector (FIG 62 shows the angled distal tip of 738 which is received within 736).  
Regarding claim 16, Thompson et al. discloses a method of maintaining a tissue gap between a cartridge assembly (704, FIG 62) and an anvil (702, FIG 62, paragraphs [0243 and 0263]), the method comprising: moving an anvil (702) of a stapling device (700) in relation to a cartridge assembly (704) of the stapling device from an open position (Shown in FIG 62) to a clamped position (Best shown in FIG 45B, paragraph [0263]; said moving is achieved by proximal retraction of 46); moving a locking member (764, 736, 766, 738, 740, 742, FIG 62, paragraphs [0255-0257 and 0263]) of the stapling device from an unlocked position (Shown in FIG 62) to a locked position (Wherein 738 is engaged with 736, paragraph [0263]) to connect a distal portion of the anvil (702a) to a distal portion of the cartridge assembly (704a; when 738 is received within notch 736, the distal portions of the anvil and the cartridge are connected to one another).  
Regarding claim 17, Thompson et al. discloses moving the locking member of the stapling device from the unlocked position to the locked position includes advancing the locking member along the cartridge assembly into engagement with the anvil (At least 738 of the locking member is distally advanced by spring 740 in order to engage with notch 736, paragraph [0261]).

Claims 1, 3, 6, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheib et al. (US 2012/0234899).
Regarding claim 1, Scheib et al. discloses a tool assembly (12, FIGs 1-10, paragraphs [0039, 0042,0049-0050] used with end effector 100”, FIG 19, paragraphs [0059-0061]) comprising: an anvil (110”, paragraph [0060]) having a proximal portion (End at 113) and a distal portion (Distal end of 110”); a cartridge assembly (400, FIG 19, paragraph [0060-0061]) having a proximal portion (End towards 54) and a distal portion (Distal end of 400), the proximal portion of the cartridge assembly pivotally coupled to the proximal portion of the anvil (Via connection of 112 to 54, paragraph [0047, 0050]); a clamping member (40) movable in relation to the anvil and the cartridge assembly between retracted and advanced positions, to move the tool assembly between an open position and a clamped position (Paragraphs [0041, 0047, 0050, 0052]); and a locking member (149, FIGs 2-5 and 19, paragraphs [0040, 0043-0044 and 0059]) supported on one of the anvil or the cartridge assembly (Elements of the locking member are supported on both the anvil and the cartridge either through direct attachment or mechanical connection when the locking member is engaged), the locking member movable from an unlocked position (Shown in FIGs 3, 5, and 19) to a locked position (FIGs 6-7, paragraph [0050]; the locking member is locked with 162, 182 are received within 158, 177 respectively), wherein in the locked position, the locking member is engaged with the distal portion of the other of the anvil or the cartridge assembly (In the locked position, some portion of the locking member simultaneously engages both the anvil and the cartridge at least through mechanical contact) to maintain a tissue gap between the distal portion of the anvil and the cartridge assembly (The closed, locked position shown in FIGs 6-7 provides a tissue gap between the distal portion of the anvil and the cartridge assembly at least sixed to receive vessel V).  
Regarding claim 3, Scheib et al. discloses the locking member is supported on the cartridge assembly (FIG 19 shows the locking member in direct contact with the cartridge 400) and includes an elongate member (160 and 180, FIG 5) having a proximal portion (End at the U-shaped bend) and a distal portion (Portions at 162, 182, FIG 5, paragraph [0043]), the distal portion of the elongate member having an engagement portion (Hook ends 162, 182) that is engaged with the distal portion of the anvil when the locking member is in the locked position (In the locked position, the distal ends of 160, 180 are in contact with the anvil).  
Regarding claim 6, Scheib et al. discloses the proximal portion of the locking member is engaged by the clamping member when the clamping member moves from its retracted position towards its advanced position (Through various mechanical connections within the tool assembly, the proximal portion of the locking member is engaged by clamping member 40 as the clamping member is moved from a retracted to an advanced position to close the jaws and achieve the locked configuration, paragraphs [0041, 0047, 0050, 0052]).
Regarding claim 16, Scheib et al. discloses a method of maintaining a tissue gap between a cartridge assembly and an anvil, the method comprising: moving an anvil (110”, paragraph [0060]) of a stapling device (12, FIGs 1-10, paragraphs [0039, 0042,0049-0050] used with end effector 100”, FIG 19, paragraphs [0059-0061]) in relation to a cartridge assembly (400, FIG 19, paragraph [0060-0061]) of the stapling device from an open position (FIG 19) to a clamped position (As shown in FIGs 6-7); moving a locking member (149, FIGs 2-5 and 19, paragraphs [0040, 0043-0044 and 0059]) of the stapling device from an unlocked position (Shown in FIGs 3, 5, and 19) to a locked position (FIGs 6-7, paragraph [0050]; the locking member is locked with 162, 182 are received within 158, 177 respectively) to connect a distal portion of the anvil to a distal portion of the cartridge assembly (In the locked position, some portion of the locking member simultaneously engages both the anvil and the cartridge at least through mechanical contact).  
Regarding claim 19, Scheib et al. discloses moving the anvil of the stapling device in relation to the cartridge assembly of the stapling device from the open position to the clamped position includes advancing a clamping member (40) along the anvil and the cartridge assembly (Paragraphs [0041, 0047, 0050, 0052]).  
Regarding claim 20, Scheib et al. discloses moving the locking member of the stapling device from the unlocked position to the locked position includes engaging the locking member with the clamping member to move the locking member from its unlocked position to its locked position (Through various mechanical connections within the tool assembly, the proximal portion of the locking member is engaged by clamping member 40 as the clamping member is moved from a retracted to an advanced position to close the jaws and achieve the locked configuration, paragraphs [0041, 0047, 0050, 0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771